Citation Nr: 0106682	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for blurred vision, to 
include as secondary to the veteran's service-connected brain 
concussion.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a service-connected brain concussion with 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a rating decision issued in 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which assigned a 
10 percent rating for residuals of a service-connected brain 
concussion with headaches and denied entitlement to service 
connection for blurred vision as due to the veteran's 
service-connected brain concussion.

The veteran testified at an RO hearing in February 1999.  In 
a November 1998 VA Form 9, the veteran requested a Travel 
Board hearing.  At his RO hearing and in a February VA Form 
9, the veteran withdrew his request for a Travel Board 
hearing.  38 C.F.R. § 20.704(e) (2000).  

After the appeal was certified to the Board, the veteran 
submitted additional medical evidence in October 2000.  A 
waiver of his right to have the RO consider the evidence 
accompanied his submissions.  38 C.F.R. § 20.1304(c). 

A review of the claims file reveals that in his November 1998 
VA Form 9, the veteran appeared to raise a claim for an 
earlier effective date for his 10 percent rating for 
residuals of a service-connected brain concussion with 
headaches.  During the pendency of this appeal the RO, in a 
March 1999 rating decision, found clear and unmistakable 
error (CUE) for failure to establish a compensable (10 
percent) rating for residuals of brain concussion from the 
first day following the date of service discharge and 
assigned an earlier effective date of November 26, 1998.  
Thus, this issue has been adjudicated by the RO, and is not 
in appellate status.  
The Board also notes that in a July 1999 rating decision, the 
RO denied service connection for a back disorder as not well 
grounded.  During the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (Act) became law.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA may, on its own 
motion, readjudicate a claim denied as not well grounded 
during the period beginning on July 14, 1999, and ending on 
the date of the enactment of the Act (November 9, 2000).  
Thus, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's ocular motor apraxia with blurred vision is 
casually linked to an in-service head injury.

3.  The residuals of the veteran's service-connected brain 
concussion are manifested by subjective complaints of 
headaches and insomnia as symptomatic of brain trauma; there 
is no medical evidence of a multi-infarct dementia or 
headaches that are prostrating in nature. 


CONCLUSIONS OF LAW

1.  The veteran's ocular motor apraxia with blurred vision 
was incurred as a result of a head injury during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a rating in excess of 10 for residuals 
of a service-connected brain concussion with headaches have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that, in August 1968, the 
veteran fell down some steps, hit his head and lost 
consciousness.  He suffered a concussion with a brain 
hemorrhage secondary to severe bruising of the brain, and he 
was hospitalized at Fort Sill and Fort Sam Houston for three 
weeks.  Following his discharge from the hospital, the 
veteran was placed on temporary P-3 profile.  His September 
1968 medical profile indicates that the veteran had had a 
hemorrhage over his brain secondary to severe bruising of 
brain and a mild contusion of the back.  As a result, the 
veteran was not to be assigned to a unit "where sudden loss 
of consciousness would be dangerous to self or others, such 
as work on scaffolding, handling [ammunition], vehicle 
driving, work near moving machinery" and was to be rechecked 
in three months.  The November 1968 separation examination 
report noted that the veteran had amblyopia.

At an April 1969 VA examination, the veteran reported that 
his eyes watered and that he had blurred vision when he 
drove, that he had headaches two or three times a week and 
that he would get dizzy in the morning.  On examination, the 
veteran's cranial nerves were within normal limits.  The 
veteran's deep tendon reflexes were equal and active; the 
remainder of his reflexes was equal and active.  No 
pathological reflexes were found.  Motor examination and 
tests of cerebellar functions were within normal limits.  All 
tests of sensation were responded to normally.  The diagnosis 
was minimal residuals of concussion. 

In a July 1969 rating decision, the RO granted the veteran's 
claim of service connection for residuals of a brain 
concussion on the basis that it was incurred during active 
service and a noncompensable rating was assigned, effective 
from November 26, 1968. 

A June 1998 private treatment record shows that the veteran 
complained of blurred vision, which he indicated had also 
occurred after a head injury in 1968 and resolved two years 
later.  On examination, the veteran had transient vision loss 
in both eyes and was advised that might be vascular in 
origin.  It was reported that he had had open-heart surgery 
in 1997.  Mild amblyopia was noted in the left eye.

At a June 1998 mental disorders VA examination, the veteran 
complained of intermittent headaches and blurred vision.  He 
denied any depressive, psychotic or anxiety symptoms.  The 
veteran worked as a mechanic building large carburetors; had 
been married for thirty years; and had never been 
hospitalized for a mental disorder.   On examination, the 
veteran maintained good eye contact; his affect was neutral; 
and his mood was "euthymic and acceptance."  He was alert and 
oriented times three; memory was intact; and he appeared to 
have good attention and concentration.  The veteran was in 
touch with reality and had no delusions.  He denied having 
any suicidal or homicidal ideation, intrusive thoughts or 
flashbacks.  The veteran's intellect appeared to be average; 
he had good insight and judgment.  His speech was clear and 
coherent and he denied any auditory or visual hallucinations.  
No Axis I diagnosis was established.  The veteran's Global 
Assessment of Functioning (GAF) score was 80.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (Fourth Ed. 1994) (DSM-IV) adopted by 
the VA at 38 C.F.R. §§ 4.125 and 4.126 (2000).  
 
At a September 1998 neurological examination, the veteran 
complained of blurred vision and headaches and reported that, 
after his 1968 fall, his blurred vision resolved slowly but 
that he continued to have recurrent headaches, which had 
become more frequent.  His blurred vision recently had 
recurred.  The veteran described his headaches as a dull 
ache, either in the left side of the head or in the posterior 
head, usually associated with the scalp being tender so that 
it was tender to the touch.  They were occurring about every 
other day.  Generally, taking aspirin would resolve them in 
20 or 30 minutes.  However, about once a week, the veteran 
said that he would have a more severe headache that, if he 
could take aspirin, lay down and got to sleep, the headache 
would be gone when he awoke.   No nausea or vomiting was 
associated with his more severe headaches, nor was any type 
of visual change.  A June 1998 magnetic resonance imaging 
(MRI) revealed evidence of old head trauma with changes of 
old encephalomalacia and hemosiderin within the gyrus rectus 
of the frontal lobes and white matter of the left temporal 
lobe consistent with old hemorrhagic contusions and 
hemosiderin deposits.  On examination, neurologically the 
veteran's cranial nerve functions two through twelve were 
intact.  His cerebellar function tests were normal.  His 
sensory modalities were intact throughout.  He had normal 
muscle mass and motor strength was normal throughout.  His 
deep tendon reflexes were 1+, equal bilaterally, and no 
pathological reflexes were present.  The veteran was 
neurologically normal.  The impression was old closed-head 
injury with cerebral contusion with abnormal MRI and chronic 
headaches, usually mild and intermittently moderate.  The 
examiner opined that, considering the chronic changes on the 
MRI, his recurrent headaches were etiologically related to 
his old cerebral contusion, but left the opinion as to 
whether his symptoms of blurred visions were also related to 
the ophthalmologist.

At a September 1998 VA eye examination, the veteran denied 
blackout episodes and reported that blinking relieved his 
intermittent blurring of vision.  He described his headaches 
as a constricting discomfort, most prominent in the occipital 
regions but also in the left temporal region.  The veteran 
stated that he had no history of migraine headaches but did 
have a history of amblyopia in the left eye.  On examination, 
visual acuity with correction was 20/20 -2 on the right and 
20/30 -1 on the left.  His near vision was J1 in both eyes.  
Pupillary examination was remarkable for a 5-millimeter pupil 
in both eyes that was 3+ reactive with no afferent pupillary 
defect.  He had a 10-prism diopter exotropia.  Cycloplegic 
refraction on the left was remarkable for -4.25 +1 at 90 with 
a visual acuity of 20/25 -3.  Slit-lamp examination was 
normal for both eyes.  Dilated funduscopic examination was 
remarkable for a normal nerve, maculae, vessels and periphery 
in both eyes.  There were positive spontaneous venous 
pulsations in both eyes.  The assessment included amblyopia 
of the left eye, small angle exotropia, refractive error, and 
transient blurring of vision, most likely related to a dry 
eye condition, which would probably benefit from artificial 
tear supplementation.  The examiner added that there was no 
evidence at that time for an ocular etiology other than dry 
eye.  

In an October 1998 rating decision, the subject of this 
appeal, the RO denied service connection for blurred vision 
and assigned a 10 percent rating for the residuals of the 
veteran's brain concussion with headaches, effective from May 
14, 1998.

In his November 1998 substantive appeal, the veteran 
indicated that his headaches and blurred vision were starting 
to impact his job performance as he worked with a lot of 
small parts and his blurred vision made it harder.

A December 1998 VA outpatient report indicates that the 
veteran complained of continuing headaches and blurred 
vision.  The assessment was headache, history of non-insulin-
dependent diabetes mellitus, and controlled hypertension.

In a February 1999 statement, the veteran noted that he had 
to leave work at least six times in the previous six months 
due to headaches.

At a February 1999 RO hearing, the veteran and his wife 
testified about the events surrounding his service-related 
injury, indicating that when the veteran left the hospital he 
had blurred vision and that his wife had to drive him; that 
his headaches decreased his work efficiency; that sleep 
problems, anxiety and depression were associated with his 
headaches; and that he slept better since receiving a 
prescription for amitriptyline a month earlier.  The veteran 
indicated that his eye prescription had essentially remained 
unchanged and that his blurred vision had gone away, but he 
further indicated that the blurry vision had recently 
returned, which necessitated his return to an eye doctor and 
follow-up appointments every six months.     

In a March 1999 statement, J. E. H., O.D., noted that he had 
examined the veteran on two separate occasions in February 
1999.   Cover testing revealed a small angle left exotropia, 
which contributed, to decreased vision in the left eye.  The 
physician opined that the slightly blurred vision and the 
muscle imbalance in the veteran's left eye could possibly be 
associated with a head injury that occurred in August 1968 
and indicated that a review of records at that time would be 
helpful.

In a March 1999 rating decision, the RO found CUE with the 
original decision establishing service connection for 
residuals of a brain concussion and assigned a 10 percent 
rating, retroactively effective from November 26, 1968.

In a March 1999 statement, the veteran indicated that he had 
used annual leave instead of sick leave when he had bad 
headaches, so that he could save his sick leave to be used 
for his hip replacement.

In an August 2000 consultation note, J. M. H., M.D., 
P.L.L.C., a neuro ophthalmologist and oculoplastic surgeon 
indicated that the veteran complained of difficulty focusing 
and changing his focus and felt that his vision was not quite 
right, being unable to define what was causing his blurred 
vision.  The veteran related that he had experienced trauma 
due to a closed head injury.  On examination visual acuity 
was 20/20 bilaterally at distance.  Color vision was 8.5 out 
of 10 on the right and 10 out of 10 on the left.  Visual 
fields by static perimetry were within normal limits and 
there was no relative afferent pupillary defect.  Cranial 
nerves 5 and 7 through 12 were intact and symmetric.  Fundus 
examination was normal.  Muscle balance revealed 3-prism 
diopters on a right hyperdeviation in the primary position, 
6-prism diopters of a right hyperdeviation in right gaze, and 
3-prism diopters of a right hyperdeviation in the left gaze.  
The impression was skew deviation and extremely mild ocular 
motor apraxis.  She opined that the symptoms certainly could 
be related to a closed head injury and that environmental 
situations such as stress and tension could exacerbate the 
symptoms.  An addendum recommended continued treatment of dry 
eye symptoms with artificial tears, which could also 
exacerbate blurred vision.  In another statement from Dr. J. 
M. H. received in October 2000, she opined that the veteran's 
current visual symptoms were directly connected to his in-
service injury, noting that his difficulty focusing was most 
likely related to the skew deviation that is an ocular 
misalignment related to head trauma.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110; 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  In 
addition, disabilities, which are found to be proximately due 
to, or the result of a service-connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  In 
order to prevail in the veteran's claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

In this case, the veteran essentially contends that his 
current blurred vision is directly related to his August 1968 
in-service head injury. 

As noted in the introduction, after the case was forwarded to 
the Board, the Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) became 
effective.  This liberalizing legislation is applicable to 
the appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for blurred 
vision have been properly developed as the record includes a 
September 1998 VA examination report and various statements 
from non-VA treating and consulting physicians, which are 
associated with the file.   In this regard, the Board notes 
that a medical opinion was sought and obtained as to whether 
the veteran's blurred vision was related to his in-service 
injury.  Thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the recently enacted VCAA.

The veteran suffered a closed-head injury in August 1968 and, 
shortly thereafter, was hospitalized for a brain concussion 
with accompanying headaches and blurred vision.  The November 
1968 separation and the September 1998 VA eye examination 
reports also noted that he had amblyopia.  There is no 
further medical evidence of visual disturbance until recent 
years. 

As to the medical evidence that addresses the etiology of the 
veteran's blurred vision, there is competent positive and 
negative evidence that addresses the etiological question at 
hand.  The Board notes that a September 1998 VA eye examiner 
opined that the veteran's transient blurring of vision was 
most likely related to a dry eye condition.  A June 1998 
private treatment record shows that the veteran gave a 
history of blurred vision after a head injury in 1968, which 
resolved two years later, and that, on examination, mild 
amblyopia was noted in the left eye.  The veteran was advised 
that his transient vision loss in both eyes might be vascular 
in origin.

However, there is competent medical evidence that supports 
the contended causal relationship.  Following an eye 
examination, Dr. J. M. H. opined in October 2000 that the 
veteran's current visual symptoms, diagnosed as ocular motor 
apraxia, were directly connected to his in-service injury, 
noting that his difficulty focusing was most likely related 
to the skew deviation that is an ocular misalignment related 
to head trauma.  March 1999 and August and October 2000 
opinions from two private physicians indicate that the 
veteran's blurred vision could possibly be associated with or 
was most likely related to the veteran's in-service head 
trauma.  

Both the VA and private physicians who provided unequivocal 
opinions on the contended causal relationship performed eye 
examinations and both provided rationales for their opinions.  
While it is not clear whether either of the physicians 
actually reviewed the claims file, it is pertinent to note 
that the VA physician who did not support the veteran's claim 
failed to acknowledge the fact that the veteran did have 
amblyopia while on active duty, after the inservice head 
injury, and that it was again noted upon VA examination 
shortly after his separation from service.  It is the Board's 
judgment that the evidence is at least in equipoise as to 
whether the veteran's blurred vision, most recently diagnosed 
as ocular motor apraxia, is causally linked to the in-service 
head injury.  Accordingly, with resolution of the reasonable 
doubt raised by such evidence in favor of the veteran 
(38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)), the Board finds that service connection for ocular 
motor apraxia with blurred vision is warranted.


Increased Rating

The veteran contends that the evaluation assigned for the 
residuals of his service-connected brain concussion should be 
increased to reflect more accurately the severity of his 
symptomatology.  The Board is satisfied that all relevant 
facts have been properly developed, and no further assistance 
to the veteran is required to comply with the duty to assist 
the veteran mandated by 38 U.S.C. § 5103A of the VCAA.  In 
this connection, it is apparent that the RO notified the 
claimant and his representative of the medical evidence 
needed to substantiate the claim, and the Board finds that 
the June and September 1998 VA examinations, which evaluated 
the status of the veteran's disability, are adequate for 
rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran's headaches are currently rated 10 percent 
disabling under 38 C.F.R. 
§ 4.124, Diagnostic Code 8045.  Under that diagnostic code, 
purely subjective symptoms such as headache due to trauma are 
rated 10 percent and no more under Diagnostic Code 9304.  See 
38 C.F.R. § 4.124, Diagnostic Code 8045 (2000).  However, a 
rating in excess of 10 percent may be granted with a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.

In this veteran's case, the evidence of record demonstrates 
purely subjective symptoms of intermittent headaches due to 
trauma and no diagnosis of multi infarct dementia associated 
with brain trauma.  Such symptomatology is appropriately 
rated as 10 percent disabling, as Diagnostic Code 8045 
specifically provides for a maximum rating of 10 percent for 
subjective symptoms such as headache due to trauma under 
Diagnostic Code 9304.  38 C.F.R. § 4.124a.  As the evidence 
does not demonstrate a diagnosis of multi-infarct dementia 
associated with brain trauma, a rating in excess of 10 
percent for the veteran's service-connected headaches is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

While service connection is not in effect for migraine 
headaches, the Board considered whether a higher rating is 
warranted by rating the veteran's headaches by analogy (38 
C.F.R. § 4.20), to 38 C.F.R. § 4.124, Diagnostic Code 8100.  
Under that code, very frequent, completely prostrating and 
prolonged attacks (of migraine headaches) productive of 
severe economic inadaptability warrant a 50 percent 
disability evaluation.  If there are characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months, a 30 percent disability rating 
is warranted.  If such attacks average one in two months over 
the past several months, a 10 percent evaluation is awarded.  

At the September 1998 VA neurologic examination, the veteran 
reported that about once a week, he would have a severe 
headache and that, if he took aspirin, laid down and went to 
sleep, the headache would be gone when he awoke.  The veteran 
later testified that he had had to take leave from his job 
because of his headaches. However, while the record shows 
that the veteran suffers headaches intermittently, there is 
no medical evidence of nausea, vomiting or visual changes, 
nor is there any medical notation or opinion that he has 
prostrating or incapacitating headaches.  There is no medical 
evidence to indicate treatment for migraine-type headaches.   
Thus, while the veteran has frequent headaches, the objective 
medical evidence does not show that he has recurrent 
headaches that are prostrating in nature.  For these reasons, 
the Board finds that the schedular criteria for a rating in 
excess of 10 percent for the residuals of his service-
connected brain concussion with headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.124a, Diagnostic 
Code 8045.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
veteran's claim for a rating in excess of 10 percent for 
residuals of his service-connected brain concussion with 
headaches must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered whether the claim for an increased 
rating warrants referral for extraschedular consideration, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).   In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment, not already accounted for in 
the rating, or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to service connection for ocular motor apraxia 
with blurred vision is granted.

A rating in excess of 10 percent for residuals of a service-
connected brain concussion with headaches is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

